COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      AC Interests L.P., formerly American Coatings, L.P. v. Texas
                          Commission on Environmental Quality

Appellate case number:    01-15-00378-CV

Trial court case number: D-1-GN-14-005160

Trial court:              345th District Court of Travis County

       It is ORDERED that the motion for en banc reconsideration is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

Justice Keyes not participating.


Date: March 15, 2016